UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 98-6626



DAVID S. COUSINS,

                                               Plaintiff - Appellant,

          versus


DEAN WALKER, Superintendent; GERLAND PATTON,
Unit Manager; ROBERT GUY, Assistant Unit
Manager,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Shelby. Graham C. Mullen, District
Judge. (CA-97-90-4-MU)


Submitted:   August 27, 1998             Decided:   September 17, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


David S. Cousins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a North Carolina inmate, appeals the district

court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.

1998) complaint under 28 U.S.C.A. § 1915(e)(2) (West Supp. 1998).

We have reviewed the record and the district court’s opinion and

find that this appeal is frivolous. Accordingly, we dismiss the

appeal on the reasoning of the district court. Cousins v. Walker,

No. CA-97-90-4-MU (W.D.N.C. Mar. 30, 1998). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                2